NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JUSTIN ALAN KASE,                             )
                                              )
              Appellant,                      )
                                              )
v.                                            )         Case No. 2D15-4994
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed December 14, 2016.

Appeal from the Circuit Court for Charlotte
County; John L. Burns, Acting Circuit
Judge.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Brandon R. Christian,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

              Justin Alan Kase appeals an order revoking his probationary sentence for

driving while his license was suspended or revoked. He argues that the trial court erred

in revoking his probation because the State failed to establish a willful and substantial
violation of probation. On October 22, 2015, the trial court imposed Mr. Kase's new

sentence of 364 days in the county jail. We are informed that Mr. Kase was released

from jail on March 1, 2016.

              We agree with Mr. Kase that the trial court erred in finding that Mr. Kase

had committed a willful and substantial violation of probationary condition 3 for moving

from his approved residence without permission. However, the record supports the trial

court's finding that Mr. Kase committed a willful and substantial violation of condition 9

by failing to report to the probation office as instructed. The trial court's comments leave

no doubt that it would have revoked Mr. Kase's probation based solely on the violation

of condition 9. Thus we need not remand for the trial court to consider whether it would

have revoked Mr. Kase's probation based solely on the violation of condition 9. See

Brown v. State, 6 So. 3d 671, 672 (Fla. 2d DCA 2009) (affirming an order revoking

probation after determining one of the grounds for revocation was improper when it was

clear that the trial court would have revoked the appellant's probation on the remaining

ground).

              Accordingly, we affirm the order revoking Mr. Kase's probation and his

sentence. We remand this case to the trial court to strike the finding of a violation of

condition 3 from the order of revocation. See id.

              Affirmed; remanded for correction of order.



NORTHCUTT, WALLACE, and KHOUZAM, JJ., Concur.




                                            -2-